In an action, inter alia, to recover money for goods sold and delivered, the defendant appeals from a judgment of the Supreme Court, Queens County (Graci, J.), entered September 24, 1985, which is in favor of the plaintiff and against it in the principal sum of $22,863.68, after a nonjury trial.
Ordered that the judgment is affirmed, with costs.
Although the defendant does have a constitutional right to due process of law, from which the right to be heard by counsel has been inferred (see, People ex rel. Silbert v Cohen, *59929 NY2d 12, 14; Carlisle v County of Nassau, 64 AD2d 15, 18; see also, Potashnick v Port City Constr. Co., 609 F2d 1101, 1117-1118, reh denied 613 F2d 314, cert denied 449 US 820), inasmuch as the defendant was represented by counsel throughout the trial, we cannot conclude that the trial court’s exclusion of cocounsel, who was to be called as a witness for the defendant, deprived the defendant of due process. Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.